Owen, J.
This action was brought by the plaintiff to recover damages for personal injuries sustained in a collision between the automobile of her cousin, Louis Loehr, in which she was riding, and a passenger bus owned by the defend*430ants. From a judgment dismissing her complaint plaintiff appeals. This is a companion case to that of Loehr v. Crocker, ante, p. 422, 211 N. W. 299. In that case it was decided that the evidence disclosed no actionable negligence on the part of the defendants, and the plaintiff was denied a recovery. The decision in that case controls this, and the judgment must be affirmed.
By the Court. — Judgment affirmed.